Citation Nr: 0919957	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left hip disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2005, service connection for left hip chronic 
trochanteric bursitis was awarded.  An initial disability of 
10 percent was assigned, effective February 18, 1998, the 
date of the Veteran's initial claim.  In February 2005, the 
Veteran submitted a notice of disagreement; however, he 
stated that he disagreed with the January 2005 rating 
decision that failed to recognize that he fractured his left 
hip during service.  The RO subsequently clarified the matter 
with the Veteran's representative, who on the Veteran's 
behalf, indicated that the notice of disagreement was to be 
considered as "a reopened claim for increase."  
Accordingly, the matter appropriately before the Board is 
that of entitlement to a disability rating in excess of 10 
percent for a left hip disability

In August 2007, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a hearing at the 
RO.

In July 2008, the Board remanded the matters for additional 
evidentiary development.

The Board notes that the Veteran has submitted a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Because the claim of entitlement to 
TDIU was inextricably intertwined with the issues of 
entitlement to increased ratings, the issue of entitlement to 
TDIU was to be held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).  In light of the current decision, 
the matter is accordingly referred to the RO for the 
appropriate adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
Veteran's left hip trochanteric bursitis results in 
compensable limitation of motion or incapacitating episodes.

2.  The competent medical evidence fails to show that the 
Veteran's lumbar spine disability results in forward flexion 
of the thoracolumbar spine between 60 degrees and 30 degrees; 
or a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes for at least two weeks 
but less than four weeks during the past year.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left hip disability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5019, 5250-55 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5239, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
types of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005, April 2005, May 2006, March 
2007, September 2007, and September 2008.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the disabilities 
had become worse and the effect that worsening has on 
employment and daily life, as well as general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice and the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded VA 
examinations in October 2004, in April 2005, and in 
September 2008.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Rating Principles
A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Factual Background 
Left Hip
Upon VA examination dated in April 2005, the Veteran 
presented with complaints of pain and weakness in the left 
hip and an inability to walk due to lack of endurance.  He 
alleged that he experienced daily flare-ups of pain, which 
occurred every time he walked.  He denied any episodes of 
dislocation or subluxation.  He walked with a mildly antalgic 
gait.  There was no evidence of edema or effusion.  There was 
tenderness over the greater trochanter.  Flexion was to 125 
degrees.  Extension was to 25 degrees, with pain into the 
back.  Abduction was to 30 degrees, passively, and to 15 
degrees, actively with pain.  Adduction was to 30 degrees, 
actively and passively.  External rotation was to 60 degrees, 
with pain throughout the range of motion.  Internal rotation 
was to 40 degrees, with pain throughout the range of motion.  
Range of motion was additional limited with repetitive use, 
but pain was the major functional impact.  

Upon VA examination dated in September 2008, there was no 
evidence of subluxation, effusion, joint deformity, 
dislocation, locking, or inflammation.  Left hip range of 
motion was normal in all planes.  The examiner noted that the 
Veteran's left hip disability was primarily characterized by 
tenderness and did not have an effect on the Veteran's daily 
activities.  Furthermore, the Veteran's service-connected 
disabilities did not render him unemployable.  The Veteran 
did not currently have any limitation to working hard labor.  
The Veteran was able to perform his duties as a post office 
employee without difficulty, according to the medical 
evidence and physical examination findings.  There was no 
evidence of decreased motion, easy fatigability, or any 
limitations on functional ability due to his hip or back 
conditions.  

Analysis
Left Hip
The Board has considered several diagnostic codes in 
evaluating this disorder.  The RO has rated the Veteran's 
left hip disability as 10 percent disabling under Diagnostic 
Code 5019.  Diagnostic 5019 instructs that bursitis will be 
rated on limitation of motion of the affected part as 
degenerative arthritis under Diagnostic Code 5003.  
Essentially, this rating contemplates left hip bursitis with 
objectively painful motion that is not compensable under the 
appropriate diagnostic criteria for evaluating limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.

Diagnostic Codes 5250-5255 specifically evaluate disabilities 
of the hip and thigh.  Diagnostic Code 5251 provides a 
maximum 10 percent rating where thigh extension is limited to 
5 degrees.  Diagnostic Code 5252 provides a 10 percent 
evaluation where thigh flexion is limited to 45 degrees, and 
a 20 percent evaluation is warranted with limitation to 30 
degrees.  Diagnostic Code 5253 provides a 10 percent rating 
when the thigh's rotation is limited such that it cannot toe-
out more than 15 degrees or there is limitation of adduction 
of the thigh such that the Veteran cannot cross his legs.  A 
20 percent evaluation is warranted when there is limitation 
of abduction of the thigh such that motion is lost beyond 10 
degrees.

Diagnostic Code 5250 (ankylosis of hip), Diagnostic Code 5254 
(flail hip joint) and Diagnostic Code 5255 (impairment of 
femur by nonunion, malunion or fracture) clearly do not apply 
in this case.

Normal range of hip motion is considered 0-125 degrees of 
flexion and 0-45 degrees of adduction.  38 C.F.R. § 4.71a, 
Plate II.  

A rating decision in January 2005 granted service connection 
for left hip disability and assigned an initial 10 percent 
evaluation under Diagnostic Code 5019.

The Veteran filed his claim for an increased rating in 
February 2005.  Applying the above criteria to the facts of 
this case during the applicable appeal period, the Board 
finds that the Veteran's left hip disability does not meet 
the criteria for a rating greater than 10 percent.  The Board 
notes that the competent medical evidence fails to show that 
the Veteran's left hip disability results in compensable 
limitation of motion or incapacitating episodes.

Upon VA examination dated in April 2005 the Veteran's left 
hip demonstrated flexion to 125 degrees.  Extension was to 
25 degrees with pain.  Adduction was to 30 degrees.  
Abduction was to 30 degrees, with pain beginning at 15 
degrees. External rotation was to 60 degrees with pain and 
internal rotation was to 40 degrees with pain.  Upon VA 
examination dated in September 2008, range of motion of the 
left hip was within normal limits and there was no additional 
limitation of motion with repetitive use.  The aforementioned 
range of motion findings of full range of flexion and 
adduction, at its worst, limited to 30 degrees, do not 
warrant a disability rating in excess of 10 percent under 
Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  The Board acknowledges the Veteran's 
complaints of painful left hip motion.  The painful motion, 
however, is appropriately compensated for by the currently 
assigned 10 percent rating under Diagnostic Code 5019.  

In conclusion, the Board finds that the overall disability 
picture for the Veteran's left hip disability does not more 
closely approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for any time during the 
appeal period.  38 C.F.R. § 4.3.  As the preponderance of the 
evidence is against the Veteran's claim, the doctrine of 
reasonable doubt is not applicable and the appeal must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Factual Background
Lumbar Spine
Upon VA examination dated in October 2004, physical 
examination of the lumbar spine revealed excellent range of 
motion.  Flexion was to 70 degrees.  Extension was to 30 
degrees.  Lateral bending and rotation were to 30 degrees, 
bilaterally.  There was mild paraspinal muscular tenderness 
to palpation.  There was no bony tenderness along the 
posterior spinous processes of the spine.  X-rays revealed 
very minimal degenerative changes within the L5-S1 
articulation.  There was no evidence of anterior 
retrolisthesis or bony articulation.  There was no evidence 
of degeneration.  The Veteran was diagnosed as having chronic 
musculoskeletal spasm and low back pain as well as 
degenerative disc disease at L5 on S1 with retrolisthesis.  

Upon VA examination dated in September 2008, there was no 
evidence of muscle spasms, atrophy, guarding, pain on motion, 
tenderness, or weakness of the thoracic spine.  Posture and 
gait were normal.  Sensation and reflexes were intact in the 
lower extremities.  The Veteran exhibited full range of 
motion of the thoracolumbar spine and there was no additional 
loss of motion on repetitive use.  The examiner opined that 
the Veteran's service-connected disabilities did not render 
him unemployable.  The Veteran did not currently have any 
limitation to working hard labor.  The examiner opined that 
he would be able to perform his duties as a post office 
employee without difficulty, based upon the medical evidence 
and physical examination findings.  There was no evidence of 
decreased motion , easy fatigability, or any limitations on 
functional ability due to his hip or back conditions.  

Analysis
Lumbar Spine
At the time the veteran filed his claim in 2004, the 
following relevant provisions relating to musculoskeletal 
disabilities were in effect: According to 38 C.F.R. § 4.71a, 
a Veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5239, 5242.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The next higher rating of 50 percent will be awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.

The maximum 100 percent evaluation if warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5239, 5242.

The Board notes that according to Note 2, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Note 2.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateroflexion and left and right rotation, and the normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note (2).

With respect to intervertebral disc syndrome, Diagnostic Code 
5243 directs that VA should evaluate this disorder under 
either the general rating formula for diseases and injuries 
of the spine, outlined above, or under the formula for rating 
disc syndrome based on incapacitating episodes, whichever 
method results in a higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  A Veteran with disc 
syndrome with incapacitating episodes for at least two weeks 
but less than four weeks during the past year will receive a 
20 percent rating, whereas he will generate a 40 percent 
evaluation with disc syndrome accompanied by incapacitating 
episodes totaling at four weeks, but less than six weeks 
during the past year.  A Veteran who has disc syndrome and 
incapacitating episodes for at least six weeks during the 
past year will be assigned a maximum 60 percent rating under 
this formula.  The regulations define "incapacitating 
episode" as a period of acute signs and symptoms due to disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5243 (Note 
1).

The Board also comments that, in addition to a rating for 
orthopedic impairment, the evaluating entity should assess 
any associated objective neurological abnormalities 
separately, to include bowel or bladder impairment and 
radiculopathy.  38 C.F.R. § 4.71a (Note 1).

The Board will also consider whether the case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain and movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 (disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements), 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board determines that the evidence preponderates against 
the claim for a higher rating for the Veteran's lumbar spine 
disability.  The probative medical evidence of record, 
particularly the October 2004 and September 2008 VA medical 
examination reports, do not reflect that the Veteran has 
forward flexion of the thoracolumbar spine limited between 60 
degrees and 30 degrees; or a combined range of motion of the 
thoracolumbar spine not less than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour as would be required for the next 
higher rating of 20 percent under Diagnostic Code 5237, even 
when considering the DeLuca factors, such as painful motion, 
weakness or weakness on repetitive motion.  Further, the 
evidence does not reflect that the Veteran has experienced 
incapacitating episodes having a total duration of at least 
two weeks in the past year, as would be necessary for a 20 
percent rating under Code 5243 governing disc syndrome.  In 
the absence of such evidence, the claim for an increased 
rating must be denied.

In conclusion, the Board finds that the overall disability 
picture for the Veteran's lumbar spine disability does not 
more closely approximate a 20 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
an evaluation in excess of 10 percent for any time during the 
appeal period.  38 C.F.R. § 4.3.  As the preponderance of the 
evidence is against the Veteran's claim, the doctrine of 
reasonable doubt is not applicable and the appeal must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Rating
Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this respect, the September 2008 VA examiner has opined 
that the Veteran's service-connected disabilities do not 
render him unemployable and that the Veteran does not have 
any limitation to working hard labor.  In this respect, there 
was no evidence of decreased motion, easy fatigability, or 
any limitations on functional ability due to the Veteran's 
left hip and lumbar spine disabilities.  Based upon the 
medical evidence and physical examination findings, the 
examiner further opined that the Veteran would be able to 
perform his duties as a post office employee without 
difficulty.  Furthermore, there was no indication that the 
Veteran's service-connected disabilities affected his 
activities of daily living.

Comparing the Veteran's disability levels and symptomatology 
to the Rating Schedule, the degrees of the disabilities are 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).


ORDER

A disability rating in excess of 10 percent for a left hip 
disability is denied.

A disability rating in excess of 10 percent for a lumbar 
spine disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


